Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 2-4 are objected to because of the following informalities: claim 2, line 1, “is in provided” should be “is provided”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: since claim 7, last line recites “an inclined position”, the recitation in line 2 of “an inclined position” renders the claim indefinite for failing to clearly define whether it is the same or different from claim 7.
Claim 13 recites the limitation "the locked position" in lines 3-4, and “the unlocked position” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "”the unlocked position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0176886 to Lee et al (hereinafter Lee) in view of US 2013/0170897 to Kang et al (hereinafter Kang) and US 2017/0253281 to Kwak et al (hereinafter Kwak).
Lee discloses an appliance door closure assembly, comprising all the elements recited in the above listed claims including: an inner door 100 selectively coupled with an outer door 200; an anchor disposed within a first housing of the inner door 100 and defining a retention space; and a latch assembly disposed within a second housing of a cavity of the outer door 200, the latch assembly including: a locking member 430 pivotally coupled to a sidewall of the second housing, a lever 410 disposed within a cavity positioned below the second housing; and an actuation member 420 having first and second ends, wherein the first end of the actuation member 420 engaged the locking member 430, and the second end of the actuation member 420 is coupled to the lever 410, and configured to selectively move the locking member 430 into an inclined position; a base 450 integrally formed with a portion of the outer door; wherein the latch assembly is movable between a first position and a second position; wherein the anchor and the latch assembly are aligned, such that the anchor is engaged with the latch assembly when the inner door is coupled with the outer door; wherein the actuation member is positioned within a sleeve disposed within the cavity of the outer door 200
The differences being that Lee fails to clearly disclose the limitations of (i) the latch assembly including: a first cam pivotally coupled to a sidewall of the second housing, having a first contact surface and having a connection aperture; a pin received in the connection aperture and outwardly extending therefrom; a second cam pivotally coupled to the sidewall of the second housing, having a second contact surface engaged with the first contact surface of the first cam, wherein the second cam defines a hook; and a spring operably coupled to the first cam and the second cam, wherein the spring is configured to bias the second cam to an unlocked position; wherein the first end of the actuation member is coupled to the pin and configured to selectively downwardly move the first cam into the inclined position from a neutral position; (ii) claims 13-14.
Regarding (i), Kang discloses an appliance door closure assembly comprising an anchor 550; and a latch assembly, the latch assembly comprising (such as shown in Figs. 25+): a first cam 526 pivotally coupled to a sidewall of a second housing, having a first contact surface and having a connection aperture 5264; a pin received in the connection aperture 5264 and outwardly extending therefrom; a second cam 524 pivotally coupled to the sidewall of the second housing, having a second contact surface engaged with the first contact surface of the first cam 526, wherein the second cam 524 defines a hook. Meanwhile, Kwak discloses a latch assembly including a first cam, a second cam 130 engaged with the first cam, wherein the second cam 130 defines a hook; and a spring 230 configured to bias the second cam 130 to an unlatched/unlocked position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kang and Kwak, to modify Lee such that the latch assembly comprising: a first cam pivotally coupled to a sidewall of the second housing, having a first contact surface and having a connection aperture; a pin received in the connection aperture and outwardly extending therefrom; a second cam pivotally coupled to the sidewall of the second housing, having a second contact surface engaged with the first contact surface of the first cam, wherein the second cam defines a hook; and a spring operably coupled to the first cam and the second cam, wherein the spring is configured to bias the second cam to an unlocked position in order to increase the overall versatility of the appliance door closure assembly. In view of Lee, as modified, it would have been obvious and well within the level of one skilled in the art to modify Lee, as modified, such that the first end of the actuation member is coupled to the pin and configured to selectively downwardly move the first cam into the inclined position from a neutral position.
Regarding (ii), in view of Lee, as modified, it would have been obvious and well within the level of one skilled in the art to modify Lee, as modified, such that the second contact surface includes a first portion and a second portion, and further wherein the first portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the locked position and the second portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the unlocked position; and wherein the first cam includes an upper edge positioned to abut the second cam when the second cam is in the unlocked position in order to increase the overall versatility of the appliance door closure assembly.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as modified, as applied to claim 2 above, and further in view of USP 2802684 to Jacobson.
Lee, as modified, discloses all the elements as discussed above including the limitations in Claim 4 of wherein the anchor abuts a first edge of the second cam to move the second cam into a locked position when the outer door is in the closed position, and further wherein the hook of the second cam is engaged with the anchor when the second cam is in the locked position. The differences being that Lee, as modified, fails to clearly disclose the limitations in Claim 3.
However, Jacobson discloses an appliance door closure assembly comprising: an anchor 14 positioned on the first housing 12; and a latch assembly 10 positioned on a second housing 11, wherein the anchor 14 extends outward from the first housing and is at least partially received by the second housing 11 when the outer door is in a closed position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jacobson, to modify Lee, as modified, to include wherein the anchor extends outward from the first housing and is at least partially received by the second housing when the outer door is in a closed position in order to increase the overall versatility of the appliance door closure assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peltier shows structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
December 1, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637